AlleN, J.
If the cause of action set out in the complaint is local, the courts of Virginia alone have jurisdiction of it, and if transitory, the action may be maintained in this State.
Actions are transitory when the transactions on which they are based might take place anywhere, and are local when they could not occur except in some particular place. The distinction exists in the nature of the subject of the injury, and not in the means used or the place at which the cause of action arises. Mason v. Warner, 31 Mo., 510; McLeod v. R. R., 58 Vt., 732; Perry v. R. R., 153 N. C., 118.
The subject of the injury complained of by the plaintiff is the refusal by the defendants to surrender to him money, the proceeds of the sale of certain timber, which he alleges belonged to him, and there is nothing in the complaint which would entitle him to recover, here or elsewhere, damages for injury to the land. He does not allege an unlawful and wrongful entry or other trespass upon the land, nor that the land was injured, and contents himself with a statement of a cause of action for money in the hands of the defendants in this State.
We have said recently, in Williams v. Lumber Co., 154 N. C., 309: “If one entered upon the land of another and cut trees thereon, the owner of the land and of the trees had his election at common law to sue in trover and conversion or in trespass de bonis asportatis for the value of the trees, or in trespass quare clausum fregit for injury to the freehold, the land, or to the possession of it,” and the first two of these actions are transitory, and the last local.
If the owner elects to sue for the recovery of damages to the land, he must allege a trespass, but can waive the trespass, consider the trees as personalty after severance from the land, and sue for the wrongful conversion or wrongful carrying away of the trees, in which event he would recover their value.
*327The reason the action quare clausum, fregit is local is that the injury to the land can only be done on the land, and the other actions are transitory because the trees, after severance, may be carried away and converted elsewhere.
The question has arisen in other jurisdictions and has been decided in accordance with these views.
In McGonigle v. Atchison, 33 Ran., 726, the plaintiff sued in the courts of Kansas to recover damages for the removal of sand from land in Missouri, and the Court, discussing the right to maintain the action, said: “If the facts show a cause of action in the nature of trespass de bonis asportatis, or trover, then the action is certainly transitory; but if they show only a cause of action in the nature of trespass quare clausum fregit, then the action is admittedly local. . . . He (the plaintiff) seems to waive all the wrongs and injuries done with reference to his real estate and to his possession thereof, provided the digging and the removal of the sand was any injury to either, and sues only for the value of the sand which was converted. We think it is true, as is claimed by the defendant, that the petition states facts sufficient to constitute a cause of action in the nature of trespass quare clausum fregit; but it also states facts sufficient to constitute a cause of action in the nature of trespass de bonis asportatis, and of trover; and we think the plaintiff may recover upon either of these latter causes of action, for they are unquestionably transitory. . . . When the sand was severed from the real estate, it became personal property, but the title to the same was not changed or transferred. It still remained in the plaintiff. He still owned the sand, and had the right to follow it and reclaim it, into whatever jurisdiction it might be taken. He could recover it in an action of replevin (Richardson v. York, 14 Me., 216; Harlan v. Harlan, 15 Pa. St., 507; Halleck v. Mixer, 16 Cal., 574); or he could maintain an action in the nature of trespass de bonis asportatis, for damages for its unlawful removal (Wadleigh v. Janvrin, 41 N. H., 503, 520; Bulkley v. Dolbeare, 7 Conn., 232); or he could maintain an action in the nature of trover, for damages for its conversion, if it were in fact converted (Tyson v. McGuineas, 25 Wis., 656; Whidden v. Seelye, 40 Me., 247, 255, 256; Riley v. *328Boston W. P. Co., 65 Mass., 11; Nelson v. Burt, 15 Mass., 204; Forsyth v. Wells, 41 Pa. St., 291; Wright v. Guier, 9 Watts, 172; Mooers v. Wait, 3 Wend., 104); or be could maintain an action in tbe nature of assumpsit for damages for money bad and received, if. tbe trespasser sold tbe property and received money tberefor (Powell v. Rees, 7 Ad. and L., 426; Whidden v. Seelye, 40 Me., 255; Halleck v. Mixer, 16 Cal., 574.)”
In Tyson v. McGuineas, 25 Wis., 658, tbe Court said of a cause- of action to recover damages in tbe courts of Wisconsin for tbe cutting of trees on lands in Michigan: “Tbe cause of action stated in tbe complaint is for appropriating and converting by tbe defendants, to tbeir own use, three million feet of pine timber and saw-logs, tbe property of tbe plaintiffs. To sustain this cause of action, various witnesses were sworn upon tbe part of tbe plaintiffs, who gave evidence tending to show that these logs were cut upon lands belonging to them in Michigan. But tbe cause of action relied on is manifestly not trespass to tbe realty. It is not claimed that there can be any recovery for damages to tbe real estate in this action. But it is said, in answer to tbe objection that tbe action is local, that as soon as tbe trees and timber were severed from tbe realty, they became personal property, and that trover will lie against any one removing and converting them. Tbe authorities cited by tbe counsel for tbe plaintiffs certainly establish tbe principle that when tbe trees on tbe plaintiffs’ land were severed from tbe freehold and carried away, they became personal property, and that an action of trover might be maintained for tbeir value. Whidden v. Seelye, 40 Me., 247; Moody v. Whitney, 34 id., 563; Pierrepont v. Barnard, 5 Barb., 364; Sampson v. Hammond, 4 Cal., 184, and eases there cited. It must be admitted that trover is a transitory action, and may be maintained in this State for a conversion of personal property in another State. Whidden v. Seelye, supra; Glen v. Hodges, 9 Johns, 66; 1 Chitty Pl., 269; Gould Pl., ch. 3.”
In Whidden v. Seelye, 40 Me., 255, tbe plaintiff sued in tbe courts of Maine to recover, damages for cutting and removing timber from lands in New Brunswick, and tbe Court said: “The trees on tbe plaintiff’s. land, when severed from tbe free-*329bold and carried away, became personal property, and bis title thereto was not divested by tbe wrongful acts of tbe defendant. . . . When there has been a severance of what belongs to tbe freehold, and an asportation, tbe action of trover may be maintained. 3 Stephens N. P., 2665. Tbe title to tbe property severed remains unchanged and tbe owner may regard it as personal property and maintain replevin. Richardson v. York, 14 Me., 216. So, tbe tort being waived, if tbe property severed has been sold, tbe action of assumpsit may be maintained. . . . Tbe jury have found that tbe plaintiff was in possession of tbe mortgaged premises and that tbe defendant cut thereon tbe logs in controversy. Tbe logs having been severed from tbe freehold, and after such severance being personal property, and having been carried away and converted by tbe defendant to bis own use, trover is tbe fitting and appropriate form of action in which to recover tbe damages resulting from their conversion. It is a transitory action and may be maintained in this State for a conversion of personal property in a foreign jurisdiction.”
It thus appears that tbe plaintiff could maintain this action under tbe forms of action at common law, and if so, bis right to do so cannot be doubted under a system, like ours, which has abolished forms of action, and, looking only to tbe substance, requires a simple, concise statement of tbe facts, and affords tbe party tbe relief to which be is entitled upon tbe facts.
Pleadings are now construed liberally, with a view to substantial justice between tbe parties, and if it can be seen from their general scope that a party has a cause of action, although not stated with technical accuracy, tbe pleading will be sustained. Stokes v. Taylor, 104 N. C., 395; Blackmore v. Winchers, 144 N. C., 215; Brewer v. Wynne, 154 N. C., 471.
Tbe cases of Cooperage Co. v. Lumber Co., 151 N. C., 455, and Perry v. R. R., 153 N. C., 117, are not in conflict with this position, because in each tbe cause of action was to recover damages for injury to tbe land.
Being of opinion, therefore, that tbe cause of action stated in tbe complaint is to recover tbe value of tbe trees and is transitory, we bold that it can be maintained in this State.
Reversed.